DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation "the pair of mutually corresponding fasteners" in lines 1-2 . There is insufficient antecedent basis for this limitation in the claim or in any of the claims that claim 8 depends from. 
For purpose of examination, the Examiner has interpreted the phrase to mean a new element is been introduced in the claim as follows: -- a pair of mutually corresponding fasteners --.

Claim 10 recites the limitation "the mutually corresponding positioners of the reflector and the heat sink " in lines 1-2, is unclear. Claim 10 directly depends from claim 9 where the mutually corresponding positioners, in the alternative, are part of: 
a) the reflector and the circuit board or b) the reflector and the heatsink. 
Thus, there is insufficient antecedent basis for the mutually corresponding positioners of claim 10, when the reflector and circuit board of claim 9 are selected to have the mutually corresponding positioners.  
For purpose of examination, the Examiner has interpreted the phrase to mean -- the mutually corresponding positioners of the reflector and the heat sink or the mutually corresponding positioners of the reflector and the circuit board --

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 9-11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Cabanne et al (US 20150338049 A1, hereinafter, “Cabanne”).

Regarding claim 1, Knoll teaches a lighting unit (LED assembly 1, see figures 5-6) for a motor vehicle (see ¶ 23), the lighting unit (1) comprising: 
a reflector (parabolic reflector 20, see fig 5); 
a circuit board (printed-circuit boards 4, fig 6) with at least one light source (LED 2, see fig 5); and 
a heat sink (flat-topped heat sink 6, see fig 6), 
wherein the circuit board (4) is arranged on the reflector (20) in an assembled state of the lighting unit (1) such that the light source (2) is associated with a reflecting surface (surface of 20) of the reflector (20) for directed emission of the light emitted (light from 2) by the light source (2), and 
wherein the circuit board (4) is cooled in a region of the light source (2) via the heat sink (6) in the assembled state of the lighting unit (1), 
wherein the circuit board (4) is arranged between the reflector (20) and the heat sink (6) in the assembled state of the lighting unit (1) and is positioned relative to the reflector (20) and the heat sink (6) in a predefined spatial position (as seen in fig 6) via the reflector (20) and the heat sink (6).

Regarding claim 2, Knoll teaches wherein the heat sink (6) and the reflector (20) have mutually corresponding fasteners (centering elements 17 and detent recesses 22, see fig 6) for spatial positioning of the circuit board (4) in the assembled state of the lighting unit (1).

Regarding claim 3, Knoll teaches wherein the mutually corresponding fasteners (17, 22) have at least one pair of mutually corresponding interlocks (see detent connections interlocking to each other, see fig 6).

Regarding claim 9, Knoll teaches wherein the reflector and the circuit board and/or 
the reflector (20) and the heat sink (6) have at least one pair of mutually corresponding positioners (inner limbs 16, see fig 6).

Regarding claim 10, Knoll teaches wherein the pair of mutually corresponding positioners (16) of the reflector (20) and the heat sink (6) are designed as the pair of mutually corresponding interlocks (see similarity in shape between 17 and 16).

Regarding claim 11, Knoll teaches wherein the heat sink (6) has a projection (centering pins 8, see fig 6) on a side that faces the circuit board (4) in the assembled state of the lighting unit (1), wherein the projection (8) is designed and arranged such that the heat sink (6) contacts the circuit board (8) in the region of the light source (2) via the projection (8) in the assembled state of the lighting unit (1).

Claims 1 and 4-8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Petsch et al. (US 20150211843 A1, hereinafter, “Petsch”).

Regarding claim 1, Petzsch teaches a lighting unit (light module 10, see figures 1-7) for a motor vehicle (see ¶ 2), the lighting unit (10) comprising: 
a reflector (reflector 1, see fig 3); 
a circuit board (carrier plate 3, fig 3) with at least one light source (light source 2, see fig 1); and 
a heat sink (heat sink 6, see fig 7), 
wherein the circuit board (3) is arranged on the reflector (1) in an assembled state of the lighting unit (10) such that the light source (2) is associated with a reflecting surface (surface of 1) of the reflector (1) for directed emission of the light emitted (light from 2) by the light source (2), and 
wherein the circuit board (3) is cooled in a region of the light source (2) via the heat sink (6) in the assembled state of the lighting unit (10), 
wherein the circuit board (3) is arranged between the reflector (1) and the heat sink (6) in the assembled state of the lighting unit (10) and is positioned relative to the reflector (1) and the heat sink (6) in a predefined spatial position (as seen in fig 7) via the reflector (1) and the heat sink (6).

Regarding claim 4, Petzsch teaches wherein the heat sink (6) and the reflector (1) are adapted to be joined to one another in the assembled state of the lighting unit (10) by at least one pair of mutually corresponding latches (two fastening elements 8 on slitted openings, see ¶ 71 and fig 7).

Regarding claim 5, Petzsch teaches wherein the pair of mutually corresponding latches (8s on slitted openings) is designed as a spring element (8) and as a spring element receptacle (slitted openings).

Regarding claim 6, Petzsch teaches wherein the spring element (8) is designed as a separate component (as seen in fig 7) and the spring element receptacle (slitted opening) is designed as an integral part (evident from figure 1) of the reflector (1).

Regarding claim 7, Petzsch teaches wherein the circuit board (3), or the circuit board and the heat sink has / have an opening (pushed into the reference positions 4a, 4b) corresponding to the pair of latches (8s on slitted openings).

Regarding claim 8, Petzsch teaches wherein the pair of mutually corresponding fasteners (8s on slitted openings) and the pair of mutually corresponding latches (8s on slitted openings) are arranged on mutually opposite sides (see sides of 6) of the heat sink (6) in the assembled state of the lighting unit (10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Mornet et al. (US 20160091164 A1) discloses a lighting module having a circuit board positioned in between a heat sink and a reflector. Wherein the heatsink includes positioning protrusions to hold the circuit board. The device is easy to manufacture and simple to assemble.

Yasuda Yuji (US 20170248287 A1) discloses a lighting module having a reflector, a circuit board and a heatsink. The reflector includes positioners that enter openings in the circuit board and heatsink to secure the assembly. The manufacturing process and structure is simplified. The insulation and the heat conductivity are secured with the simple configuration. The weight and cost reduction of the high beam heat dissipating plate and the low beam heat dissipating plate are achieved. The efficiency of the heat dissipation from the high beam heat dissipating plate is ensured.
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/           Primary Examiner, Art Unit 2875